Citation Nr: 1019759	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-03 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for a 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In December 2007, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  

In February 2008, the Board remanded the case for notice 
complying with the Veterans Claims Assistance Act of 2000 
(VCAA), development of records, examination of the Veteran, 
and readjudication.  The VCAA compliant notice was sent in 
March 2008.  Private audiometric records were obtained.  
Witness statements were received.  A VA audiometric 
examination was performed in October 2009.  The case was 
readjudicated in October 2009 with a Supplemental Statement 
of the Case (SSOC).  In as much as the development request in 
the remand has been completed, the Board proceeds with its 
review of the appeal.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is 
manifested by a pure tone threshold average of 48 decibels 
with discrimination ability of 76 percent in the right ear 
(numeric designation III); and by a pure tone threshold 
average of 48 decibels with discrimination ability of 80 
percent in the left ear (numeric designation III).  




CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Code 
6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided in 
June 2004, before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

An updated VCAA notice was sent to the Veteran in March 2008.  
It covered ratings and effective dates in accordance with the 
ruling of the Court in Dingess.  Thereafter, the appellant 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case 
by way of a supplemental statement of the case issued in 
October 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had VA examinations.  He has also 
been afforded a hearing.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Rating Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hertz (cycles per 
second).  See 38 C.F.R. § 4.85(d) (2009).  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, including 38 C.F.R. § 4.85, Code 6100 (2009).  
The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The report of a private audiometric examination, in March 
2004, reflects pure tone thresholds, in decibels, were as 
follows:




HERTZ





250
500
1000
2000
3000
4000
8000
Right
20
20
20
25
65
70
60
Left
25
20
20
20
60
60
60

Speech discrimination scores were not reported.  

On the authorized VA audiological evaluation, in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
25
25
65
75
48
Left
25
25
70
65
46

Speech audiometry revealed speech recognition ability of 76 
percent correct in the right ear and 80 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "III" for the right ear and "III" for the 
left ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2009).  

The file contains a report of private audiometric testing 
from November 1983 to February 2007.  There was no report of 
controlled speech discrimination tests.  In February 2007, 
pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
Right
80
80
85
90
84
Left
75
75
80
80
78

In December 2007, the Veteran gave sworn testimony during a 
videoconference hearing before the undersigned.  He stated 
that the hearing loss had been noted during tests at work.  
He described difficulty in conversations and understanding 
words, unless he was face-to-face with the speaker.  He and 
his wife had conflicts over the volume of the radio and 
television.  She had to repeat things to him.  He had 
difficulty discriminating speech from background noise.  He 
reported a worsening hearing loss.  

In December 2007, the Veteran's wife wrote that the Veteran 
did not realize he spoke in a loud tone.  He had difficulty 
in daily conversation.  She had to face him or repeat herself 
often.  The television was a source of conflict because if it 
was loud enough for him to hear, it was too loud for her.  
When the volume was lower, she had to repeat dialogue to him.  
The Veteran could not hear the high frequency sound made when 
lights were close to replacement.  

Private audiological evaluation, in February 2008, did not 
include controlled speech discrimination tests.  Pure tone 
thresholds, in decibels, were as follows: 




HERTZ




250
500
1000
2000
4000
8000
Right
50
45
35
45
85
75
Left
45
50
45
35
70
70

In a statement received in November 2008, a coworker reported 
that the Veteran was unable to hear an air leak from his 
machine, even though the co-worker could hear it from 15 to 
20 feet away.  

On the authorized VA audiological evaluation, in October 
2009, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
Right
25
25
65
75
48
Left
25
30
65
70
48

Speech audiometry revealed speech recognition ability of 76 
percent correct in the right ear and 80 percent correct in 
the left ear.    These audiologic results produce a numeric 
designation of "III" for the right ear and "III" for the 
left ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2009).  

Conclusion

The Board has considered the private audiometric findings and 
descriptions of hearing deficits by the Veteran and 
witnesses.  However, service-connected hearing losses are 
rated on the basis of a table that combines pure tone decibel 
measurements with controlled speech audiometry.  Only the 
2004 and 2009 VA examinations provide the necessary 
information to rate the disability.  In this case, both 2004 
and 2009 examinations are essentially in agreement as to the 
extent of the hearing loss and show it to be noncompensable.  
These medical reports form a preponderance of evidence 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the 
Veteran may disagree, the preponderance of medical evidence 
shows that the hearing loss disability manifestations are 
adequately evaluated and compensated by the rating schedule.  
The evidence does not present such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the 
Board finds that there has been no showing by the Veteran 
that this service-connected disability has resulted in marked 
interference with employment.  The witness testimony of the 
Veteran not being able to hear air leaking from his machine 
has been considered and while this may pose an occasional 
problem, it is not shown to produce a marked level of 
interference with his employment.  There is no evidence that 
the hearing loss has required any hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claim in this case shows 
that the hearing loss does not, by itself or together with 
other service-connected disabilities, render the Veteran 
unemployable.  That is, the record here does not raise a TDIU 
claim.  


ORDER

An initial compensable rating for the service-connected 
bilateral hearing loss is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


